IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-20462
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAFAEL CAMBRAY,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-01-CR-904-2)
                         --------------------
                           February 6, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Rafael Cambray (“Cambray”) appeals the

sentence following his guilty plea conviction of possession of

marijuana with intent to distribute in violation of 21 U.S.C. §

841(a)(1).     He contends that the district court erred in assigning

three points pursuant to U.S.S.G. § 3A1.2(b), “Official Victim.”

Additionally, Cambray argues, for the first time on appeal, that

the provisions in 21 U.S.C. § 841(a) and (b) are unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     As the district court’s finding is plausible in light of the

record read as a whole, the court did not clearly err in finding

that Cambray’s actions merited a three point enhancement pursuant

to U.S.S.G. § 3A1.2(b), “Official Victim.”         See United States v.

Gillyard, 261 F.3d 506, 510 (5th Cir. 2001), cert. denied, 122 S.

Ct. 841 (2002); United States v. Dadi, 235 F.3d 945, 951 (5th Cir.

2000).      Cambray   acknowledges   that   his   argument   pursuant   to

Apprendi, Cambray acknowledges that it is foreclosed by United

States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), cert.

denied, 532 U.S. 1045 (2001), and that he merely seeks to preserve

it for further review.

AFFIRMED.




                                     2